Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in responsive to amendment filed on 07/06/2022.
Claims 3, 17 26 and 30 had been canceled.
Claims 1 – 2, 3 – 16, 18 – 25, and 27 – 29 are presented for the examination.
Claim Objections
Claim 24 is objected to because of the following informalities: 
Claim 24 depends on claim 14 and recites” 24. (Original) The electronic device of claim 14, wherein the control circuitry, in operation, implements a machine learning algorithm to determine whether the electronic device is hand-held.”  However, claim 14 is method claim, so it should be replaces with ----24. (Original) The electronic device of claim 15, wherein the control circuitry, in operation, implements a machine learning algorithm to determine whether the electronic device is hand-held. -----. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 2, 5 – 16, 19 – 25, and 27 – 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stogaitis et al., US Patent No. 9, 037,199 B1, [hereinafter as Stogaitis] in view of Navntoft, US 20070149262 A1.
As to claims 1, Stogaitis teaches a method [col. 1, lines 36 – 47], comprising: generating, based on sensor data [from sensors 10], information indicative of movement of an electronic device [10][motion data generated by motion sensor, col. 1, lines 65 – 66, col. 2, lines 2 – 3, col., 4, lines 25 – 36, fig. 1], the information including information indicative of a change of inclination [angle] of the electronic device with respect to one or more planes orthogonal to a gravity vector [as shown in fig.. 1, 3] acting on the electronic device [4][col. 4, lines 45 – 47, col. 11, lines 12 – 24], information indicative of a position of the electronic device on one or more of the one or more planes orthogonal to the gravity vector [col. 6, lines 2 – 17, fig.1, 3], and information indicative of a type of user-activity associated with the electronic device [analyze motion data to determine a current activity of user, col. 6, lines 20 – 21]; and managing transitions of the electronic device [4] between a plurality of power states, the plurality of power states [power modes] including a working-power state [operational state], an intermediate-power state [static operational state, col. 14, lines 34 – 40, 57 – 63] and a low- power state [low power state, col. 14, lines 18 – 26], wherein the managing transitions includes: managing transitions to the low-power state based on one or more of the information indicative of an inclination change [col. 14, lines 17 - 30] or the information indicative of a type of user- activity [col. 15, lines 19 - 63]; managing transitions to the working-power state [operational state] based on the information indicative of a position of the electronic device [when satisfies a threshold amount of change, col. 14, lines 53 – 66]; and managing transitions to the intermediate-power state based on the information indicative of a position of the electronic device [when angle of device relative to gravity is less than threshold, transition to static operational state, col. 14, lines 134 – 66]. Stogaitis’s also teaches generating the information indicative of the change in inclination based on the comparison [determining change in angle of device sufficient to satisfy a threshold amount of change, col.7, lines 35 – 50, 57 – 60].
	             Stogaitis fails to teach wherein the electronic device has a base portion and a lid portion, and the generating the information indicative of a change in inclination comprises: detecting a change in an angle between a plane of the base portion and a plane of the lid portion; in response to the detecting of the change in the angle, comparing the angle to a threshold angle, and generating the information indicative of the change in inclination based on the comparison.
	         However, Navntoft teaches in the same filed of endeavor communication apparatus and method including a base portion [101 first housing member] and a lid portion [103 second housing member][para 0026, as shown in fig. 1 – 6], and the generating the information indicative of a change in inclination comprises: detecting a change in an angle between a plane of the base portion [3] and a plane of the lid portion [5] [para 0029]; in response to the detecting of the change in the angle [detecting angle between first and second housing members, para 0046], comparing the angle to a threshold angle [compare with angle position threshold][para 0047 – 0048], and generating the information indicative of the change in inclination based on the comparison [para 0049 – 0050, fig. 7 – 10].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Stogaitis and Nvntoft before the effective filing date of the claimed invention, to combine and modify/include electronic device and method as disclosed by Stogaitis to modify/include to operate in different states based on positional orientation [para 0011 – 0012, 0030] to include a base portion [101 first housing member] and a lid portion [103 second housing member][para 0026, as shown in fig. 1 – 6], and the generating the information indicative of a change in inclination comprises: detecting a change in an angle between a plane of the base portion [3] and a plane of the lid portion [5] [para 0029]; in response to the detecting of the change in the angle [detecting angle between first and second housing members, para 0046], comparing the angle to a threshold angle [compare with angle position threshold][para 0047 – 0048], and generating the information indicative of the change in inclination based on the comparison [para 0049 – 0050, fig. 7 – 10] as taught by Nvntoft in order to obtain a communication apparatus wherein states depend on the angle position which states may be used for controlling the communication apparatus [para 0010]and minimizing the risk of unintended hang up due to slipping when unfolding the communicating apparatus [para 0012]device can operate in a variety of different power states based on determine tilt angle [para 0011]. 
One of ordinary skill in the art wanted to be motivated to modify/include to operate in different states based on positional orientation [para 0011 – 0012, 0030] to include a base portion [101 first housing member] and a lid portion [103 second housing member][para 0026, as shown in fig. 1 – 6], and the generating the information indicative of a change in inclination comprises: detecting a change in an angle between a plane of the base portion [3] and a plane of the lid portion [5] [para 0029]; in response to the detecting of the change in the angle [detecting angle between first and second housing members, para 0046], comparing the angle to a threshold angle [compare with angle position threshold][para 0047 – 0048], and generating the information indicative of the change in inclination based on the comparison [para 0049 – 0050, fig. 7 – 10] in order to obtain a communication apparatus wherein states depend on the angle position which states may be used for controlling the communication apparatus [para 0010]and minimizing the risk of unintended hang up due to slipping when unfolding the communicating apparatus [para 0012]device can operate in a variety of different power states based on determine tilt angle [para 0011].
As to claim 2, Stogaitis teaches a method [col. 1, lines 36 – 47], further comprising: responding to an indication of a change of inclination [change in angle] by transitioning the electronic device to the low-power state [based on determining change in angle satisfies a threshold device transition to first power mode which teaches implicitly to transition to second power mode when change in angle does not satisfies a threshold, col. 1, lines 50 – 56, col. 14, lines 34 – 66].
As to claim 5, Stogaitis teaches a method [col. 1, lines 36 – 47], comprising: in response to the electronic device [4] operating in the working-power state [operational state] or the intermediate-power state [static operational state], responding to an indication of a type of user-activity of walking by selectively transitioning to the low-power state based on the information indicative of a change of inclination [col. 7, lines 10 – 21, col. 8 , lines 35 – 58, col. 14, lines 17 – 30].
As to claim 6, Stogaitis teaches a method [col. 1, lines 36 – 47],  comprising: in response to the electronic device operating in the working-power state [operational state] or the intermediate-power state [static operational state], responding to an indication of a type of user-activity of traveling [riding] in a vehicle by selectively transitioning to the low-power state based on the information indicative of a change of inclination [col., 7, lines 4 – 20, col. 8 , lines 35 – 58, col. 15, lines 25 – 30 ].
As to claim 7, Stogaitis teaches a method [col. 1, lines 36 – 47], comprising: generating at least some of the sensor data using an inertial sensor 24 motion sensor] of a triaxial type having a first detection axis, a second detection axis, and a third detection axis [X, Y, and Z axis, as shown in fig. 1], the sensor data including acceleration values along said first, second, and third detection axes [col. 10, lines 56 – 63]; and in response to the information indicative of a type of user-activity indicating a steady- state user-activity: acquiring respective acceleration values along the first, second and third detection axes [col. 10, lines 56 – 65]; identifying a flat orientation of said electronic device when the respective acceleration values along the second and third detection axes are negligible with respect to the acceleration value along the first detection axis [col. 12, lines 1 – 21]; and transitioning to the working-power state [operating state in response to identifying the flat orientation [col. 14, lines 53 – 67, col. 15, lines 1 - 2].
As to claim 8, Stogaitis modified by Navntoft teaches the electronic device of claim 1. Navntoft further teaches identify a not-flat orientation [folded up or closed, para 0031, as shown in fig. 2a] of said electronic device when the value along the first detection axis is negligible with respect to at least one of the respective values along the second and the third detection axes [an angle position is less than threshold determine that an apparatus is folded up] [comparison with angle position to determine whether the lid is closed [folded up, para 0031, as shown in fig. 2a,2c][an angle position is less than threshold determine that an apparatus is folded up, para 0047, 0050, as shown in fig. 2 – 6]; the not-flat orientation is identified [unfolded, para 0032, as shown in fig. 2b][an angle position is more than threshold] and the information indicative of a type of user-activity indicates a steady-state user-activity [user unfolds communication apparatus][para 0050, fig. 8 – 9]. One of ordinary skill in the art wanted to be motivated to modify/include in order to obtain a communication apparatus wherein states depend on the angle position which states may be used for controlling the communication apparatus [para 0010]and minimizing the risk of unintended hang up due to slipping when unfolding the communicating apparatus [para 0012]device can operate in a variety of different power states based on determine tilt angle [para 0011].
As to claim 9, Stogaitis modified by Navntoft teaches the electronic device of claim 1. Stogaitis further teaches the information indicative of a type of user-activity indicating one of walking or running [col. 7, lines 15 – 21]. Navntoft teaches a relative orientation [change in angle] of the base portion [3] with respect to the lid portion [5][ [detecting angle between first and second housing members, para 0046, 0029]; comparing the relative orientation with a threshold relative orientation [compare with angle position threshold] to determine whether the lid is closed [folded-up when angle is less than threshold, para 0047 – 0048]; in response to the comparing indicating the lid is closed transitioning the electronic device to the low-power state [first state][fig. 8 – 10]. One of ordinary skill in the art wanted to be motivated to modify/include in order to obtain a communication apparatus wherein states depend on the angle position which states may be used for controlling the communication apparatus [para 0010]and minimizing the risk of unintended hang up due to slipping when unfolding the communicating apparatus [para 0012]device can operate in a variety of different power states based on determine tilt angle [para 0011].
As to claim 10, Stogaitis teaches a method [col. 1, lines 36 – 47],  further comprising: comparing [compare] the values [data points] along the first, second and third detection axes [by motion module 6] with respective detection thresholds [compare pattern of datapoints with template patterns,  col. 7, lines 24 – 39]; and determining that the respective value [change in angle] along a detection axis is negligible when the respective value is below the respective detection threshold [determining change in angle of device sufficient to satisfy a threshold amount of change, col.7, lines 35 – 50, 57 – 60].
As to claim 11, Stogaitis teaches a method [col. 1, lines 36 – 47],  wherein said detection thresholds correspond to respective angles, formed by the first, second and third detection axes with the gravity vector [col.14, lines 40 – 52, 63 – 66], having respective values in the range 0-45 degrees [0 – 50 degrees, col. 16 lines 3 – 48, as shown in fig. 3].
As to claim 12, Stogaitis modified by Navntoft teaches the electronic device of claim 1. Navntoft further teaches detects a relative orientation of the base portion [101] with respect to the lid portion [103]; compares the relative orientation with a threshold relative orientation [comparison with angle position to determine whether the lid is closed [folded up, para 0031, as shown in fig. 2a,2c][an angle position is less than threshold determine that an apparatus is folded up]; and generates the control signals based on the comparing [para 0050] and in response to the comparing indicating the lid is open [unfolded, para 0032, as shown in fig. 2b][an angle position is more than threshold], operating the electronic device in the working-power state [para 0050, fig. 8 – 9]. One of ordinary skill in the art wanted to be motivated to modify/include in order to obtain a communication apparatus wherein states depend on the angle position which states may be used for controlling the communication apparatus [para 0010]and minimizing the risk of unintended hang up due to slipping when unfolding the communicating apparatus [para 0012]device can operate in a variety of different power states based on determine tilt angle [para 0011].
As to claim 13, Stogaitis modified by Navntoft teaches the electronic device of claim 1. Stogaitis further teaches the information indicative of a type of user-activity indicating one of walking or running [col. 7, lines 15 – 21] and in response to the comparing indicating the lid is closed and, determining whether the electronic device is hand-held [in user’s hand] based on the sensor data [col. 14, lines 1 – 16, 31 – 52]; in response to determining the electronic device is not hand-held [in a pocket of user], operating the electronic device in the low-power state [low-power state][col. 14, lines 1 – 25]; and in response to determining the electronic device is hand held [col. 14, lines 31 – 52], operating the electronic device is one of the intermediate-power state and the working-power state [col. 14, lines 53 – 66].
As to claim 14, Stogaitis modified by Nvantoft teaches the method of claim 1. Claims has nominal recitation of machine learning algorithm. Stogaitis further teaches wherein determining whether the electronic device is hand-held [in user’s hand] based on the sensor data [col. 14, lines 1 – 16, 31 – 52] includes implementing a Machine Learning algorithm [activity transition model][ col. 8, lines 35 – 50].
As to claim 15, Stogaitis teaches same method steps of operations of claim 1 rather in an electronic device [col. 2, lines 64 – 65, col. 4, lines 4 – 8, fig. 1- 2] including sensing circuitry [10 sensors, 6 motion module], control circuitry [8 SCM] coupled to the sensing circuitry [10, 6][col. 4, lines 8 – 11, col. 9, lines 13 – 30, as shown in fig. 1 – 2] to perform same operations. Therefore, the supporting rationale of the rejection to claims 1 applies equally as well to claim 15.  
As to claim 16, Stogaitis teaches an electronic device [col. 2, lines 64 – 65, col. 4, lines 4 – 8, fig. 1- 2] further comprising: responding to an indication of a change of inclination [change in angle] by transitioning the electronic device to the low-power state [based on determining change in angle satisfies a threshold device transition to first power mode which teaches implicitly to transition to second power mode when change in angle does not satisfies a threshold, col. 1, lines 50 – 56, col. 14, lines 34 – 66].
As to claim 19, Stogaitis teaches an electronic device [col. 2, lines 64 – 65, col. 4, lines 4 – 8, fig. 1- 2] wherein the control circuitry, when the electronic device [4] is operating in the working-power state [operational state] or in the intermediate-power state [static operational state]: responds to an indication of a type of user-activity of walking [walking] by selectively transitioning to the low-power state based on the information indicative of a change of inclination [col. 7, lines 10 – 21, col. 8 , lines 35 – 58, col. 14, lines 17 – 30]; and responds to an indication of a type of user-activity of traveling [riding] in a vehicle by selectively transitioning to the low-power state based on the information indicative of a change of inclination [col., 7, lines 4 – 20, col. 8 , lines 35 – 58, col. 15, lines 25 – 30].  
As to claim 20, Stogaitis teaches an electronic device [col. 2, lines 64 – 65, col. 4, lines 4 – 8, fig. 1- 2], wherein the sensing circuitry [10 sensors, 6 motion module] comprises an inertial sensor [24 motion sensor] of a triaxial type having a first detection axis, a second detection axis, and a third detection axis [X, Y, and Z axis, as shown in fig. 1], wherein the control circuitry [8 SCM], in operation, responds to the information indicative of a type of user-activity indicating a steady-state user-activity [col. 7, lines 17 – 60] by: acquiring respective acceleration values along the first, second and third detection axes [col. 10, lines 56 – 65]; identifying a flat orientation of said electronic device when the respective acceleration values along the second and third detection axes are negligible with respect to the acceleration value along the first detection axis [col. 12, lines 1 – 21]; and transitioning to the working-power state in response to identifying the flat orientation [col. 14, lines 53 – 67, col. 15, lines 1 - 2]. 
As to claim 8, Stogaitis modified by Navntoft teaches the electronic device of claim 1. Navntoft further teaches identify a not-flat orientation [folded up or closed, para 0031, as shown in fig. 2a] of said electronic device when the value along the first detection axis is negligible with respect to at least one of the respective values along the second and the third detection axes [an angle position is less than threshold determine that an apparatus is folded up] [comparison with angle position to determine whether the lid is closed [folded up, para 0031, as shown in fig. 2a,2c][an angle position is less than threshold determine that an apparatus is folded up, para 0047, 0050, as shown in fig. 2 – 6]; the not-flat orientation is identified [unfolded, para 0032, as shown in fig. 2b][an angle position is more than threshold] and the information indicative of a type of user-activity indicates a steady-state user-activity [user unfolds communication apparatus][para 0050, fig. 8 – 9]. One of ordinary skill in the art wanted to be motivated to modify/include in order to obtain a communication apparatus wherein states depend on the angle position which states may be used for controlling the communication apparatus [para 0010]and minimizing the risk of unintended hang up due to slipping when unfolding the communicating apparatus [para 0012]device can operate in a variety of different power states based on determine tilt angle [para 0011].
As to claim 22, Stogaitis modified by Navntoft teaches the electronic device of claim 15. Navntoft further teaches detects a relative orientation of the base portion [101] with respect to the lid portion [103]; compares the relative orientation with a threshold relative orientation [comparison with angle position to determine whether the lid is closed [folded up][an angle position is less than threshold determine that an apparatus is folded up]; and generates the control signals based on the comparing [para 0050]. One of ordinary skill in the art wanted to be motivated to modify/include in order to obtain a communication apparatus wherein states depend on the angle position which states may be used for controlling the communication apparatus [para 0010]and minimizing the risk of unintended hang up due to slipping when unfolding the communicating apparatus [para 0012]device can operate in a variety of different power states based on determine tilt angle [para 0011].
As to claim 23, Stogaitis modified by Navntoft teaches the electronic device of claim 22. Stogaitis wherein the control circuitry, in operation determining whether the electronic device is hand-held [in user’s hand] based on the sensor data [col. 14, lines 1 – 16, 31 – 52]; and generated the control signals based on determination of whether the electronic device is hand-held [in response to determining the electronic device is hand held [col. 14, lines 31 – 52], operating the electronic device is one of the intermediate-power state and the working-power state [col. 14, lines 53 – 66] and in response to determining the electronic device is not hand-held [in a pocket of user], operating the electronic device in the low-power state [low-power state][col. 14, lines 1 – 25]]. One of ordinary skill in the art wanted to be motivated to modify/include in order to obtain a communication apparatus wherein states depend on the angle position which states may be used for controlling the communication apparatus [para 0010]and minimizing the risk of unintended hang up due to slipping when unfolding the communicating apparatus [para 0012]device can operate in a variety of different power states based on determine tilt angle [para 0011].
As to claim 24, Stogaitis modified by Nvantoft teaches the method of claim 15. Claims has nominal recitation of machine learning algorithm. Stogaitis further teaches wherein determining whether the electronic device is hand-held [in user’s hand] based on the sensor data [col. 14, lines 1 – 16, 31 – 52] includes implementing a Machine Learning algorithm [activity transition model][ col. 8, lines 35 – 50].
As to claim 25, Stogaitis teaches same method steps of operations of claim 1 rather in a system [an electronic device or computing device, col. 2, lines 64 – 65, col. 4, lines 4 – 8, fig. 1- 2] including an application processor [14][as shown in fig. 1 – 2]; sensing circuitry [10 sensors, 6 motion module], control circuitry [8 SCM] coupled to the sensing circuitry [10, 6] and to the application processor [14, application processor, col. 4, lines 10 – 11, col. 9, line 16, fig. 1 – 2] [col. 4, lines 8 – 11, col. 9, lines 13 – 30, as shown in fig. 1 – 2] to perform same operations. Therefore, the supporting rationale of the rejection to claims 1 applies equally as well to claim 25.  
As to claim 27, Stogaitis further teaches, wherein the control circuitry [8], in operation: classifies user activity based on the sensor data [col, 7, lines 15  - 34]; and generates the control signals based on the classifying [col. 8, lines 16 – 63]. 
As to claim 28, Stogaitis teaches same method steps of operations of claim 1 rather in a non-transitory computer-readable medium having contents which configure an electronic device to perform [col. 2, lines 27 – 56, col. 25, lines 39 – 43, col, 26, lines 16 – 34] rather in method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 28.
As to claim 29, Stogaitis further discloses the non-transitory computer-readable medium, wherein the contents comprising instructions executed by control circuitry [processor] of the electronic device [4][col. 25, lines 39 – 43, col. 26, lines 19 – 25].
As to claims 14 and 24, Stogaitis modified by Nvantoft teaches the method of claim 13. Claims has nominal recitation of machine learning algorithm. Stogaitis further teaches wherein determining whether the electronic device is hand-held [in user’s hand] based on the sensor data [col. 14, lines 1 – 16, 31 – 52] includes implementing a Machine Learning algorithm [activity transition model][ col. 8, lines 35 – 50].


Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stogaitis et al., US Patent No. 9, 037,199 B1, [hereinafter as Stogaitis] in view of Navntoft, US 20070149262 A1 as applied to claims 1 and 15 above, and further in view of Huppi et al., 20070075965 A1 [hereinafter as Huppi].
As to claims 4 and 18, Stogaitis modified by Nvantoft teaches an electronic device and method. Nvantoft further teaches transitioning of first power state [first state], an intermediate power state [second state] and second power state [third state][para 0046 – 0050, fig. 7 – 10].  
	       However, Neither Stogaitis nor Nvantoft does not teach starting a timer; in response to receiving an indication of user interaction with the electronic device before expiration of the timer, transitioning from the intermediate-power state to the working-power state; and in response to expiration of the timer without receiving an indication of user interaction with the electronic device, transitioning from the intermediate-power state to the low- power state. 
	         Huppi teaches in the same filed of endeavor a portable device and method starting a timer [display timer][14, fig. 1]; in response to receiving an indication of user interaction [user input] with the electronic device before expiration of the timer [timed out][para 0073], transitioning from the intermediate-power state to the working-power state [para 0088 - 0089]; and in response to expiration of the timer [time out] without receiving an indication of user interaction with the electronic device, transitioning from the intermediate-power state to the low- power state [deactivate backlight][step 20, reducing the power to illuminator, para 0088, fig. 1].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Stogaitis modified by Nvantoft and Huppi before the effective filing date of the claimed invention, to combine and modify/include electronic device and method as taught by Stogaitis modified by Nvantoft to /include starting a timer [display timer][14, fig. 1]; in response to receiving an indication of user interaction [user input] with the electronic device before expiration of the timer [timed out][para 0073], transitioning from the intermediate-power state to the working-power state [para 0088 - 0089]; and in response to expiration of the timer [time out] without receiving an indication of user interaction with the electronic device, transitioning from the intermediate-power state to the low- power state [deactivate backlight][step 20, reducing the power to illuminator, para 0088, fig. 1] as taught by Huppi in order to obtain a device can save additional battery life [para 0088]. 
One of ordinary skill in the art wanted to be motivated to modify/include starting a timer [display timer][14, fig. 1]; in response to receiving an indication of user interaction [user input] with the electronic device before expiration of the timer [timed out][para 0073], transitioning from the intermediate-power state to the working-power state [para 0088 - 0089]; and in response to expiration of the timer [time out] without receiving an indication of user interaction with the electronic device, transitioning from the intermediate-power state to the low- power state [deactivate backlight][step 20, reducing the power to illuminator, para 0088, fig. 1] as taught by Huppi in order to obtain a device can save additional battery life [para 0088]. 
Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 15 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186